Biddle, C. J.
Prosecution for bastardy, on the relation of Fannie M. Brosius, against the appellant.
Trial by jury; verdict, guilty; judgment; appeal.
We do not state the proceedings any more particularly, as the only question in the case is as to the sufficiency of the evidence to sustain the verdict.
The character of the evidence is such that we must be excused from stating it. Therfe is enough evidence in the case, as it is written, to sustain the verdict; there is enough, as written, to overthrow it, if each side was separately considered. The jury heard the evidence from the living witnesses; we can only see it upon inanimate paper. The jury, therefore, had a far better opportunity to judge of its credibility than we have. The court below also saw the witnesses and heard the evidence, and, hence, had a much better opportunity to act upon the motion for a new trial than we have. We can not see that the action of either the jury or the court was wrong, and we must be satisfied that substantial justice has not been done, before we can disturb a verdict merely upon the weight of evidence.
The judgment is affirmed, with costs.